     Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,                                :
                                         :
            Plaintiff,                   :
                                         :   CIVIL ACTION NO. 19-5885 (JFL)
     v.                                  :
                                         :
LOUIS DEJOY, POSTMASTER GENERAL,         :
UNITED STATES POSTAL SERVICE,            :
                                         :
            Defendant.                   :




                            DEFENDANT’S BRIEF IN SUPPORT
                         OF MOTION FOR SUMMARY JUDGMENT
           Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 2 of 16




                                                  TABLE OF CONTENTS

I. STATEMENT OF FACTS ........................................................................................................1

          A. Factual Background ...................................................................................................... 1

          B. Procedural History ........................................................................................................ 2

II. STATEMENT OF QUESTION INVOLVED ...........................................................................4

III. SUMMARY OF ARGUMENT .................................................................................................5

IV. ARGUMENT .............................................................................................................................6

          A. To prevail on summary judgment, Doe must support his claim that
             he had neither actual nor constructive notice of the limitations period
             with evidence, not speculation or conjecture. ............................................................... 6

          B. USPS provided ample notice of the limitations period to Doe. .................................... 7

                     1. A plaintiff who has actual or constructive knowledge
                        of the 45-day limitations period is bound by it. ................................................ 7

                     2. Doe received notice of the limitations period during
                        required USPS trainings that he attended. ........................................................ 8

                     3. Doe received notice of the limitations period via USPS’s
                        display of Poster 72 at the Allentown-Postal Road facility. ............................. 8

                                a. Poster 72 gives notice of the limitations period. ................................... 9

                                b. Poster 72 was posted at the USPS facility where Doe worked. ............ 9

                                c. The placement of Poster 72 was reasonably geared to
                                   inform letter carriers like Doe of the limitations period. .................... 10

                     4. Other sources of information available to Doe also
                        provided information about the limitations period. ........................................ 12

          C. To the extent claims remain against the postal service,
             they must be dismissed. .............................................................................................. 13

V. CONCLUSION ........................................................................................................................14
        Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 3 of 16




       In addressing the most recent motion to dismiss filed by the defendant Postmaster

General in his official capacity (referred to here as “USPS”), the Court concluded that it could

not resolve, on the administrative record before it, whether USPS provided sufficient notice to

Doe of the 45-day limitations period applicable to Doe’s Title VII and Rehabilitation Act claims.

The Court thus invited, after a brief period for discovery, a motion for summary judgment on that

issue. As described below, USPS has produced evidence more than “sufficient to show Doe had

actual or constructive notice regarding the 45-day limitations period,” Opinion, ECF 34, at 22.

Doe has produced not even a scintilla of actual evidence to the contrary. For the reasons set forth

below, summary judgment should be entered in favor of USPS.

I.     STATEMENT OF FACTS

       A.      Factual Background

       Doe was employed by the USPS as a letter carrier from 2007 until mid-2019. Def.’s

Statement of Undisputed Material Facts (“SUMF”) ¶ 1. He worked at the Allentown-Postal Road

facility until April 20, 2019, when he was “place[d] in an emergency, off-duty non-pay status,”

prior to being issued a notice of removal in June 2019. Id. ¶ 2; see also generally Memorandum

of Law in Supp. of Def.’s Mot. to Dismiss, ECF 31-1, at 1-3.

       During Doe’s tenure with USPS, he received—on multiple occasions and in multiple

formats—information about USPS’s obligation to afford equal employment opportunity to all

employees. See SUMF ¶¶ 3-4; 7-12, 14-15, 17. This information explicitly included notice of the

procedures for raising complaints about alleged discrimination, including the initial 45-day

limitations period for contacting an EEO counselor regarding a discrimination claim. Id. ¶¶ 5-6;

13, 16, 18, 19. The various forms of notice are described in detail Parts II through V of the

accompanying Statement of Undisputed Material Facts.
            Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 4 of 16




        Doe does not recall being informed of the 45-day limitations period. SUMF ¶¶ 20-21. He

has not, however, produced any documents, declarations, or other evidence supporting his claim

that USPS did not provide adequate notice or his “belie[f]” that the evidence produced by USPS

and set out in the declarations attached to the Statement of Undisputed Material Facts is not

“truthful.” Id. ¶ 22. 1

        B.       Procedural History

        Doe made initial contact with an EEO counselor regarding his claims that he was

discriminated against on the basis of sex (including sexual orientation and gender stereotyping)

on September 9, 2019. See EEO Case Details, Mot. to Dismiss Ex. 6, ECF 31-8. He then filed a

formal complaint of discrimination with the EEO on December 13, 2019. See EEO Complaint of

Discrimination in the Postal Service, Mot. to Dismiss Ex. 5, ECF 31-7. He filed a complaint in

this Court on the same date, December 13, 2019, naming the Postmaster General and the USPS,

itself, as defendants to both statutory and constitutional claims. See generally Complaint, ECF 1.

After these original defendants filed a motion to dismiss, ECF 8, Doe filed a first amended

complaint, ECF 9, against three defendants (the Postmaster General; one of Doe’s supervisors;

and “Unknown Defendant Number 1,” the person allegedly responsible for Doe’s termination),

again asserting both statutory and constitutional claims. In response to motions to dismiss, ECF

19 and 23, the Court dismissed with prejudice all claims other than Doe’s Title VII and

Rehabilitation Act claims against the Postmaster General in his official capacity. See generally




        1
          Despite the Court’s admonition in its November 24 order, see ECF 36, at 2 n.3, Doe and
his attorney have accused both USPS employees and the U.S. Attorney’s Office of “not being
truthful.” Pl.’s Resp. to Request for Production No. 1, SUMF Ex. 3. These accusations (which
plaintiff’s counsel also made in email correspondence with the undersigned) are false and
offensive.



                                                2
           Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 5 of 16




Order, ECF 28 (July 31, 2020). The Court dismissed those claims without prejudice so that the

agency could address them in the first instance. Id. ¶ 7 n.1.

       USPS reinstituted Doe’s EEO complaint and issued its final decision, dismissing the

complaint because of untimely initial EEO contact. See Dismissal of Formal EEO Complaint

(Aug. 10, 2020), Second Am. Compl. Ex. A, ECF 30. Doe then filed a Second Amended

Complaint against the Postmaster General, ECF 29, 2 which the government moved to dismiss on

the ground that Doe failed to timely initiate the EEO process. See ECF 31.

       On November 4, 2020, the Court issued an opinion and order on USPS’s motion to

dismiss the Second Amended Complaint. See ECF 34 and 35. The Court agreed that Doe had

initiated his discrimination claims after the applicable 45-day limitations period had passed. See

ECF 34, at 12. The Court largely rejected Doe’s arguments for enlarging the limitations period,

with a single exception: the issue of whether Doe had “actual or constructive notice of the 45-day

limitations period” for initiating EEO claims. Id. at 22. The issue of notice was reserved only

because neither the “Investigative Affidavit” in the administrative record (ECF 31-10), nor any

other information before the Court on the motion to dismiss, demonstrated to the Court’s

satisfaction that the EEO poster displayed at the Allentown-Postal Road postal facility during

Doe’s employment there (“Poster 72”) was “reasonably geared” toward informing letter carriers,

like Doe, of the 45-day limitations period for initiating EEO claims. Id. If a more robust affidavit

or additional documentation—including details about the content of Poster 72 and its location

within the Allentown-Postal Road facility—had been included in the administrative record in this

case, it appears that the notice issue would have been resolved on the prior motion, without



       2
          The government understands the sole defendant to be the Postmaster General, in his
official capacity, in accordance with 42 U.S.C. § 2000e-16(c). See Part IV.C, infra.



                                                  3
            Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 6 of 16




further discovery. See generally id. at 21-22. In the absence of that additional information in the

administrative record, a single question remains open: whether “USPS is capable of producing

evidence sufficient to show that Doe had actual or constructive notice of the limitations period.”

Id. at 22.

        The Court ordered a 30-day period for “discovery solely as to the issue of Doe’s actual or

constructive notice of the existence of the relevant 45-day limitations period as set forth in 29

C.F.R. § 1614.105(a)(1).” ECF 35, ¶ 2. Thereafter, USPS produced to Doe all documents and

factual information that it intended to rely on for summary judgment, and Doe produced to USPS

responses to USPS’s document requests and interrogatories. 3 Because Doe has not produced

even a scintilla of evidence from which a reasonable jury could conclude that Doe lacked

constructive notice of the 45-day limitations period, USPS now brings this motion for summary

judgment on the sole issue remaining undecided after its motion to dismiss.

II.     STATEMENT OF QUESTION INVOLVED

        This motion for summary judgment raises a single issue: whether “Doe had actual or

constructive notice of” the 45-day limitations period for initiating EEO contact, as required by 29

C.F.R. § 1614.105(a)(1). See Opinion, ECF 34, at 21-23; Order, ECF 35. USPS suggests that the

answer is yes. As set forth in this Motion, Doe received notice of the limitations period,

including via trainings that he attended and an EEO poster, displayed at the postal facility where



        3
          Doe sought depositions of USPS witnesses, including a corporate designee. On
November 24, 2020, the Court quashed his deposition notices, finding “that depositions are not
necessary to elicit the limited information the Court needs to decide the single issue before it.”
ECF 35, at 1 n.2. Because USPS “plan[ned] to produce all documents and factual information on
which it will rely to establish that Doe had actual or constructive notice,” the Court reasoned that
“requir[ing] the parties to engage in depositions would not be proportional to the needs of the
case in its current posture.” Id. Doe did not serve discovery requests other than the deposition
notices.



                                                 4
        Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 7 of 16




he worked, that was reasonably geared to notify letter carriers like Doe of the limitations period.

Given this evidence, and “in light of the previous findings and conclusions contained in [the

Court’s November 4] Opinion,” Doe’s Second Amended Complaint must be dismissed for

failure to timely exhaust his administrative remedies.

III.   SUMMARY OF ARGUMENT

       The 45-day limitations period of 29 C.F.R. § 1614.105(a)(1) may be extended if a

plaintiff had neither actual nor constructive notice of the limitations period. Constructive notice

is found when “notification of the time requirements was provided” in a manner that was

“reasonably geared to inform the complainant of the time limits.” Johnson v. Runyon, 47 F.3d

911, 918 (7th Cir.1995) (quoting Myles v. Schlesinger, 436 F. Supp. 8, 18 (E.D. Pa. 1976)); see

also Hatcher v. Potter, No. 04-2130, 2005 WL 3348864, at *4 (E.D. Pa. Dec. 7, 2005), aff’d, 196

F. App’x 120 (3d Cir. 2006). The standard for constructive notice is met here.

       First, on at least two occasions in the years just prior to Doe’s removal from his USPS

employment (in August 2016 and June 2018), he received USPS’s “No FEAR Act” training,

which included explicit information about the limitations period. SUMF ¶¶ 3-5. Second, during

at least the period from early 2016 through Doe’s removal, Poster 72, which prominently and

explicitly provided notice of the limitations period, was displayed on the employee bulletin board

at the facility where Doe worked, just inside the employee entrance to the facility and next to the

employee break room. Id. ¶ 7-16. Third, other sources of information—identified during the No

FEAR Act trainings and available to employees online—also described the limitations period. Id.

¶¶ 6, 17-19.

       While Doe claims that he does not recall being informed of the limitations period at

USPS trainings or seeing any poster identifying the limitations period (i.e., that he had no actual

notice), he has produced not even a scintilla of evidence to create a genuine dispute of material


                                                 5
         Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 8 of 16




fact regarding constructive notice (but instead relies on bare assertions that USPS’s declarations

are not truthful). The Court should enter summary judgment in favor of USPS.

IV.     ARGUMENT

        A.      To prevail on summary judgment, Doe must support his claim that he had
                neither actual nor constructive notice of the limitations period with evidence,
                not speculation or conjecture.

        The Court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party must identify those portions of the record which demonstrate the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). In order to withstand summary judgment, the non-moving party—in this case, Doe—

must then show a genuine dispute of material fact by “citing to particular parts of materials in the

record, including . . . documents, . . . , affidavits or declarations, . . . , or other materials.” Fed. R.

Civ. P. 56(c)(1)(A). A dispute is “genuine” only if “there is sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986).

        Although a court should draw all reasonable inferences in favor of the non-moving party,

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), the non-moving

party “may not rest upon mere allegations, general denials or … vague statements.” Quiroga v.

Hasbro, Inc., 934 F.2d 497, 500 (3d Cir. 1991). Indeed, the non-moving party must support his

claim by more than “the mere existence of a scintilla of evidence.” Anderson, 477 U.S. at 252.

        An inference by the nonmoving party “based upon a speculation or conjecture does not

create a material factual dispute sufficient to defeat entry of summary judgment.” Robertson v.

Allied Signal, Inc., 914 F.2d 360, 382 n.12 (3d Cir. 1990). See, e.g., Ekhato v. Rite Aid Corp.,

529 F. App’x 152, 156 (3d Cir. 2013) (nonmovant’s “subjective belief” insufficient to avoid


                                                     6
        Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 9 of 16




summary judgment); Walsh v. Krantz, 386 F. App’x 334, 338 (3d Cir. 2010) (“[a] plaintiff

cannot avoid summary judgment with speculation; he must provide competent evidence from

which a rational trier of fact can find in his favor”); Tziatzios v. United States, 164 F.R.D. 410,

412 (E.D. Pa. 1996) (nonmovant’s affidavit based “on information and belief ” insufficient to

create a genuine dispute for trial).

        B.      USPS provided ample notice of the limitations period to Doe.

                    1. Notice may be actual or constructive.

        The 45-day initial limitations period applicable to Title VII and Rehabilitation Act claims

is set out in 29 C.F.R. § 1614.105(a)(1):

                       (a) Aggrieved persons who believe they have been
                discriminated against on the basis of race, color, religion, sex,
                national origin, age, disability, or genetic information must consult
                a Counselor prior to filing a complaint in order to try to informally
                resolve the matter.

                        (1) An aggrieved person must initiate contact with a
                        Counselor within 45 days of the date of the matter alleged
                        to be discriminatory or, in the case of personnel action,
                        within 45 days of the effective date of the action.

The limitations period will be extended “when the individual shows that he or she was not

notified of the time limits and was not otherwise aware of them.” Id. § 1614.105(a)(2).

        Lack of actual notice, however, is not sufficient to warrant an extension of the limitations

period. Johnson, 47 F.3d at 918 (“[S]ubjective ignorance alone does not automatically entitle

[the plaintiff] to the exception in 29 C.F.R. § 1614.105(a)(2).”). Constructive notice is found—

and the plaintiff is held to the 45-day limitations period—when the following criteria are met: (1)

“notification of the time requirements was provided,” for example by displaying posters

including information about the limitations period, and (2) the placement of the posters was

“reasonably geared to inform the complainant of the time limits.” Id.; see also Hatcher, 2005



                                                  7
       Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 10 of 16




WL 3348864, at *4 (relying on Johnson and finding constructive notice of the limitations

period). 4 That is, even if Doe lacked actual knowledge of the limitations period, as he claims, he

had constructive notice of it and is therefore bound by it, as demonstrated below.

                   2. Doe received notice of the limitations period during
                      required USPS trainings that he attended.

       The No FEAR Act, P.L. 107-174, 116 Stat. 566, requires each federal agency to provide

notice—including written notice and training—to its employees to inform them of the rights and

protections available to them under federal antidiscrimination and whistleblower protection laws.

Id. § 202. Doe attended No FEAR Act trainings in at least August 2016 and June 2018. SUMF

¶ 3. These No FEAR Act trainings included information about how to file a discrimination

complaint, including information about the 45-day limitations period. Id. ¶ 5. Doe does not recall

being informed of the 45-day limitations period at No FEAR Act trainings. Id. ¶ 20. However, in

response to USPS’s interrogatory asking for the factual basis for any allegation that he did not

attend USPS trainings informing him of the 45-day limitations period, Doe did not dispute that

he attended the trainings described above. Pl.s’ Resp. to Interrog. No. 5, SUMF Ex. 4. Doe

received notice of the limitations period, and he should be bound by it.

                   3. Doe received notice of the limitations period via USPS’s
                      display of Poster 72 at the Allentown-Postal Road facility.

       In addition to receiving actual notice of the 45-day limitations period during No FEAR

Act trainings, Doe also received constructive notice of the limitations period via USPS’s posting

of the requisite EEO poster—Poster 72—at the facility where he worked. Poster 72, as posted at




       4
         As the Court noted in its opinion on the motion to dismiss, “[t]he Third Circuit found no
issue with” the Eastern District of Pennsylvania’s “adoption of the Seventh Circuit’s standard for
determining constructive notice.” ECF 34, at 22 n.22.



                                                 8
       Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 11 of 16




the facility, was reasonably geared to informing letter carriers like Doe of the 45-day limitations

period, as described below.

                       a. Poster 72 gives notice of the limitations period.

       Poster 72 clearly and explicitly gives notice of the 45-day limitations period. SUMF

¶¶ 13, 16; see also Yaglowski Decl. Ex. 2 (Poster 72 as displayed on the employee bulletin board

at the Allentown-Postal Road facility); Yaglowski Decl. Ex. 5 (letter attaching Poster 72 as

distributed for posting in November 2018); Yaglowski Decl. Ex. 7 (Poster 72 as of March 2012).

Under the heading “When,” Poster 72 explains:




SUMF ¶ 13.

       Doe does not appear to dispute that Poster 72 gives notice of the limitations period. See

generally Pl.’s Resp. to Interrog. Nos. 1-2, SUMF Ex. 4. Poster 72 “specifically state[s], among

other important information on how to file an EEO complaint, that a claimant ha[s] forty-five

days to contact an EEO counselor.” Hatcher, 2005 WL 3348864, at *5. It is therefore sufficient

to provide constructive notice. Id.

                       b. Poster 72 was posted at the USPS facility where Doe worked.

       Since at least early 2016, Poster 72 has been displayed on the employee bulletin board

(known as the “Permanent Postings” bulletin board) at the Allentown-Postal Road facility.

SUMF ¶¶ 8-9, 14-15. The current (November 2018) version of Poster 72 has been posted at the

facility since November 2018, when it was distributed with the direction that it replace the prior




                                                 9
         Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 12 of 16




version. Id. ¶ 14. 5 Before November 2018, the March 2012 version of the poster was displayed.

Id. ¶ 15. 6

         Doe does not recall seeing Poster 72 displayed as described. Id. ¶ 21. That, however, does

not create a genuine dispute of material fact regarding constructive notice and so is insufficient

to deny summary judgment. Johnson, 47 F.3d at 918 (“subjective ignorance” is insufficient to

extend the 45-day period). Likewise, Doe’s bare allegations that “USPS employees are not being

truthful,” e.g., Pl.’s Resp. to Interrog. No. 3, SUMF Ex. 4, are insufficient, for they are nothing

more than speculation and conjecture. See Christie v. Nat’l Inst. for Newman Studies, No. 16-

6572, 2019 WL 1916204, at *13 (D.N.J. Apr. 30, 2019) (“To defeat summary judgment,

[p]laintiff cannot simply assert that testimony is false, without providing some evidence to

challenge its veracity.”).

                        c. The placement of Poster 72 was reasonably geared to
                           inform letter carriers like Doe of the limitations period.

         Since at least early 2016, Poster 72 has been displayed, as required, on the employee

bulletin board at the Allentown-Postal Road facility. SUMF ¶ 8. The employee bulletin board

(known at the facility as the “Permanent Postings” bulletin board) is located just inside the

employee entrance to the facility, next to the employee break room. Id. ¶¶ 8, 10. The following

photographs show the employee entrance and bulletin board where Poster 72 is displayed:


         5
          Dana Yaglowski, a current supervisor at the Allentown-Postal Road facility, confirmed
that Poster 72 has been displayed as required. In addition, her declaration attaches the November
2018 certification of the then-postmaster for Allentown that the revised poster “has been
distributed and visibly posted in all the lobbies (where applicable) and employee bulletin boards
of all postal facilities within my [a]rea.” Yaglowski Decl. Ex. 6.
         6
        In November 2018, Poster 72 was “revised due to the implementation of the online eFile
System”; the revisions to the poster “describe[d] the primary and alternative process to initiate
Equal Employment Opportunity (EEO) Counseling.” Letter from Eloise Lance, Manager, National
EEO Compliance & Appeals, USPS (Nov. 13, 2018), Yaglowski Decl. Ex. 5.



                                                 10
        Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 13 of 16




Id. ¶¶ 9-11.

       Information hung on the employee bulletin board is accessible to all employees at the

facility, and employees walk past the bulletin board each time they enter or exit the facility. Id.

¶ 12. Letter carriers, in particular, regularly pass by the bulletin board as they come in and out of

the employee area of the facility where they work. Id. Doe does not dispute these facts regarding


                                                 11
       Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 14 of 16




the location and accessibility of the employee bulletin board. See Pl.’s Resp. to Interrog. No. 4,

SUMF Ex. 4.

       Poster 72, as displayed at the Allentown-Postal Road facility since at least early 2016, is

thus reasonably geared to informing letter carriers, like Doe, of the period in which they must

initiate EEO contact in order to pursue discrimination claims. That is, Poster 72 was “displayed

in [an area] where postal employees, including [p]laintiff, worked and by which they regularly

passed.” 2005 WL 3348864, at *5. The poster thus passes the “‘reasonably geared’ threshold,”

and Doe is bound by the 45-day limitations period. See id.

                   4. Other sources of information available to Doe also
                      provided information about the limitations period.

       In addition to No FEAR Act trainings and Poster 72, other sources of information about

the 45-day limitations period were available to Doe. For example, Section 666.22 of the USPS

Employee and Labor Relations Manual, a resource for postal employees, provides:




SUMF ¶¶ 17-18. The same text, within the same section, has been included in all ELM versions

back through at least March 2016. Id. ¶ 18.

       The November 2018 version of USPS Publication 133, referenced in Section 666.22 of

the ELM and the No FEAR Act trainings, also provides information about the 45-day limitations

period. SUMF ¶ 19. It explains:

               To begin the precomplaint process, you must contact the Postal
               Service Equal Employment Opportunity Office . . . within 45
               calendar days of the alleged discriminatory action, or in the case of
               a personnel action, within 45 calendar days of the effective date of
               the action. See 29 CFR 1614.105. A written request to initiate the


                                                12
        Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 15 of 16




               precomplaint process will be considered timely if it is postmarked
               within 45 calendar days of the alleged discriminatory action, or in
               the case of a personnel action, within 45 calendar days of the
               effective date of the action.

Id.

                                          *        *     *

       USPS provided Doe with multiple sources of information about the 45-day limitations

period. Based on his interrogatory responses, Doe disputes only that Poster 72 was displayed as

described on the employee bulletin board at the Allentown-Postal Road facility. Yet, this dispute

is based on only his speculation and unsupported belief. There is no genuine dispute of material

fact; Doe had constructive notice of the limitations period.

       C.      To the extent claims remain against the postal service,
               they must be dismissed.

       It appears to the government that only one defendant, the Postmaster General, in his

official capacity, is currently a party to this action. See Second Am. Compl. (“SAC”) ¶ 2

(identifying, under “Parties” heading, only plaintiff and defendant DeJoy, the current Postmaster

of the United States Postal Service (“USPS”)). To the extent, however, that Doe’s Second

Amended Complaint pleads any claims against USPS, the agency, 7 those claims must be

dismissed for the reasons set out above and for an additional reason. Title VII is clear that the

head of the agency—i.e., the Postmaster General—is the only proper defendant to Title VII and

Rehabilitation Act claims. 42 U.S.C. § 2000e-16(c) (“[T]he head of the department, agency, or

unit, as appropriate, shall be the defendant.”).




       7
         See, e.g., Opinion, ECF 34, at 1 (including both the Postmaster General and the postal
service as defendants in the caption); Order, ECF 35 (same); Order, ECF 36 (same)



                                                   13
       Case 5:19-cv-05885-JFL Document 38-1 Filed 12/23/20 Page 16 of 16




V.     CONCLUSION

       In denying USPS’s motion to dismiss, the Court left open the question whether “USPS is

capable of producing evidence sufficient to show that Doe had actual or constructive notice of

the limitations period.” Opinion, ECF 34, at 22. The evidence described above shows that it is.

USPS provided notice to Doe in the form of, at least, No FEAR Act trainings that he attended in

2016 and 2018, and Poster 72, displayed on the employee bulletin board in a location passed by

letter carriers each workday. Doe has produced no evidence—not even a scintilla—to the

contrary; instead, he relies on speculation and conjecture about the veracity of USPS’s

declarations, which is insufficient for his claims to survive summary judgment. Thus, “in light of

the previous findings and conclusions contained in [the Court’s November 4 opinion, ECF 34],”

Doe’s claims must “be dismissed for failure to timely exhaust his administrative remedies.” Id.

Summary judgment should be entered in favor of USPS.

                                                      Respectfully submitted,

                                                      WILLIAM M. McSWAIN
                                                      United States Attorney


                                                       /s Susan R. Becker for
                                                      GREGORY B. DAVID
                                                      Assistant United States Attorney
                                                      Chief, Civil Division


                                                        /s Rebecca S. Melley
                                                      REBECCA S. MELLEY
                                                      Assistant United States Attorney
                                                      615 Chestnut Street, Suite 1250
                                                      Philadelphia, PA 19106
                                                      Tel: (215) 861-8328
                                                      Fax: (215) 861-8618
                                                      Email: rebecca.melley@usdoj.gov
 Dated: December 23, 2020




                                               14
